Name: Decision of the EEA Joint Committee No 66/96 of 27 November 1996 amending Annex XVIII, (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: industrial structures and policy;  European construction;  organisation of work and working conditions;  technology and technical regulations
 Date Published: 1997-03-13

 13.3.1997 EN Official Journal of the European Communities L 71/39 DECISION OF THE EEA JOINT COMMITTEE No 66/96 of 27 November 1996 amending Annex XVIII, (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 3/96 (1); Whereas Council Directive 95/63/EC of 5 December 1995 amending Directive 89/655/EEC concerning the minimum safety and health requirements for the use of work equipment by workers at work (second individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 10 (Council Directive 89/655/EEC) of Annex XVIII to the Agreement: , as amended by:  395 L 0063: Council Directive 95/63/EC of 5 December 1995 (OJ No L 335, 30. 12. 1995, p. 28). Article 2 The texts of Directive 95/63/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 27 November 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 90, 11. 4. 1996, p. 41. (2) OJ No L 335, 30. 12. 1995, p. 28.